 Exhibit 10.1

 

FIFTH AMENDED AND RESTATED
TECHNOLOGY LICENSE AND ESCROW AGREEMENT

 

 

 

This Fifth Amended and Restated Technology License and Escrow Agreement
(“License”), effective as of September 30, 2015 is made by and between
ThermoGenesis Corp. recently renamed and doing business as Cesca Therapeutics
Inc., a Delaware corporation (“Cesca”), and Cbr Systems, Inc., a Delaware
corporation (“CBR”).

 

BACKGROUND

 

 

A.

Cesca and CBR entered into a Product Development and Supply Assurances Agreement
dated August 14, 2006 (the “Original Product Agreement”), under which Cesca
agreed to develop and manufacture a new AXP disposable and to assure the supply
and availability of the AXP System and Processing Sets.

 

 

B.

The parties entered into a Technology License and Escrow Agreement dated June
15, 2010, as amended by the First Amendment dated February 6, 2013; the
Extension Addendum dated July 26, 2013; and the Extension Addendum dated October
30, 2013 (the “License and Escrow Agreement”) to license and make available to
CBR certain technical information for the limited purpose of allowing CBR to
manufacture, upon a default of Cesca under the License and Escrow Agreement,
certain products being sold to CBR.

 

 

C.

The Parties entered into a Sale and Purchase Agreement effective December 31,
2013 (the “Sale and Purchase Agreement”), under which Cesca agrees to sell, and
CBR agrees to purchase the Products (as defined in the Sale and Purchase
Agreement). Sale and Purchase Agreement supersedes the Original Product
Agreement in its entirety.

 

 

D.

Simultaneously with the execution of the Sale and Purchase Agreement, the
Parties agreed to the terms of a Fourth Amended and Restated Technology License
and Escrow Agreement, which is hereby amended and replaced in its entirety by
this Fifth Amended and Restated Technology License and Escrow Agreement and
hereby incorporated into the Sale and Purchase Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1)

Escrow Deposit.

 

a)    Initial Deposit.      Cesca confirms that it has deposited, and will
continue to maintain in deposit for the duration of the Sale and Purchase
Agreement, a complete description of all information and know-how that is
required or useful for the manufacture of the Products, including but not
limited to:

 

 
 

--------------------------------------------------------------------------------

 

 

 

i)

Technical information, vendor lists, costing documents, engineering drawings,
manufacturing and assembly SOPS, and related information, including that
contained in the currently approved and released Cesca Device Master Record
(“DMR”, as defined in 21 CFR 820.181),

 

 

ii)

A copy of the 510(k) as originally submitted to the FDA,

 

 

iii)

A complete FOI copy of the 510(k) requested by the seller (copies requested by
510(k) owners are not redacted),

 

 

iv)

Copies of all correspondence to and from the FDA concerning the 510(k) during
the FDA review process,

 

 

v)

Copies of all change orders for changes made to the device since FDA cleared the
device,

 

 

vi)

Copies of all letters to file and completed safety and effectiveness assessments
including FDA decision tree assessment forms for each change, and

 

 

vii)

A copy of the Design History File, with a technology escrow service mutually
acceptable to Cesca and CBR (“Escrow Company”).

 

Cesca and CBR have selected Iron Mountain Intellectual Property Management, Inc.
to serve as the Escrow Company pursuant to the terms of the Three Party Master
Beneficiary Escrow Service Agreement by and among Cesca, CBR and Iron Mountain
(“Escrow Agreement”), a copy of which agreement is attached as Exhibit A. Cesca
has determined the exact materials that need to be deposited into escrow
(“Deposit Materials”). Cesca has provided a duly-executed officer’s certificate
certifying that the Deposit Materials contain all the information and know-how
required to manufacture the Products. Representatives of CBR shall be entitled
from time to time to verify the completeness of the deposit materials, pursuant
to the terms of the Escrow Agreement, but shall not be entitled to copy the
Deposit Materials.

 

b)     Supplemental Deposits. Cesca agrees to supplement the Deposit Materials
at least once in each six (6) month period from the Effective Date hereof to
incorporate any additions to or modifications of the technical information and
know-how necessary to manufacture the Products. At the time of deposit of such a
supplement, Cesca shall provide to CBR an updated officer’s certificate as
provided in paragraph 1(a) above. The supplement and all previous deposits shall
be available for verification by CBR as provided in paragraph 1(a) above.

 

 
 

--------------------------------------------------------------------------------

 

 

2)

Assistance. In the event of a Default (as defined below) by Cesca, Cesca hereby
agrees that, within two (2) weeks of receipt by Cesca of a written request from
CBR, Cesca will begin providing to CBR all reasonable technical assistance and
assistance with all vendors, suppliers, contractors and subcontractors of Cesca
that is required or useful to enable CBR to manufacture or have manufactured the
Products. Such assistance will continue until Cesca is notified in writing by
CBR that assistance is no longer required.

 

3)

Right to Purchase Product. In the event of a Default by Cesca, Cesca agrees that
CBR has the perpetual, irrevocable right to purchase Products, and any and all
components thereof or raw materials therefore, from any and all manufacturers
and sub-manufacturers and retailers of Products and all suppliers, contractors,
subcontractors and other vendors of Cesca. This Section 3 expressly supersedes
any restriction in the Sale and Purchase Agreement that limits CBR’s right to
purchase the Products from a party other than Cesca. Cesca agrees to support
this purchase and provide any information or assistance reasonably required to
give effect to this Section 3.

 

4)

Escrow Agreement. Cesca and CBR have entered into the Escrow Agreement with
Escrow Company to serve as the escrow holder of the Deposit Materials, to
provide certain verification services and to release the Deposit Materials to
CBR in the event that Cesca commits a Default.

 

 

a)

Capitalized terms used herein shall have the meanings set forth in this Article
4.

 

 

i)

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

 

 

ii)

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

 

iii)

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (including common law), statute, ordinance, treaty, rule, regulation,
order, decree, judgment, writ, injunction, settlement agreement, requirement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

 

b)

Each of the following events or conditions shall constitute a Default:

 

 
 

--------------------------------------------------------------------------------

 

 

 

i)

Cash balance and short-term investments net of debt or borrowed funds that are
payable within one year of not less than Two Million Dollars ($2,000,000) at any
month end, as confirmed by Cesca management within 20 days following any month
end.

 

 

ii)

Cesca shall commence any case, proceeding or other action (x) under any existing
or future Requirement of Law relating to bankruptcy, insolvency, reorganization,
or other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (y) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Cesca shall
make a general assignment for the benefit of its creditors;

 

 

iii)

There shall be commenced against Cesca any case, proceeding or other action of a
nature referred to in clause (a) above which (x) results in the entry of an
order for relief or any such adjudication or appointment or (y) remains
undismissed, undischarged or unbonded for a period of thirty (30) days; or

 

 

 iv)  

 The Company shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due and payable.

   

5)

Appointment of Neutral to Determine Default. Cesca shall immediately inform CBR
of any Default, and CBR may immediately thereafter request release of the escrow
materials. In the event that CBR believes that Cesca is in Default, CBR shall
provide written notice to Cesca of such default. If the Default cannot be cured
within thirty (30) days, or if the cure is unsatisfactory to CBR, CBR may
immediately thereafter request release of the escrow materials. Either party may
thereafter request binding arbitration with Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) on the single issue of whether CBR is entitled to a
release of the Deposit Materials to CBR. The issue shall be determined by
arbitration in San Mateo County, California before one arbitrator. In any
arbitration arising out of or related to this Agreement, the arbitrator shall
award to the prevailing party, if any, the costs and attorneys’ fees reasonably
incurred by the prevailing party in connection with the arbitration. If the
arbitrator determines a party to be the prevailing party under circumstances
where the prevailing party won on some but not all of the claims and
counterclaims, the arbitrator may award the prevailing party an appropriate
percentage of the costs and attorneys’ fees reasonably incurred by the
prevailing party in connection with the arbitration. Judgment on the award may
be entered in any court having jurisdiction. This clause shall not preclude
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction. The decision of JAMS shall be rendered within thirty
(30) days after the request for arbitration. If the arbitrator decides that CBR
is entitled to a release of the Deposit Materials to CBR, the Deposit Materials
shall be released to CBR immediately.

 

 
 

--------------------------------------------------------------------------------

 

 

6)

Grant of Non-Exclusive License. Cesca hereby grants to CBR a royalty-free,
non-exclusive perpetual license to all intellectual property rights, technical
information, and know-how required or useful to have the Products manufactured
by CBR or any manufacturers or sub-manufacturers or any suppliers, contractors,
subcontractors and/or other vendors of Cesca for the sole and limited purpose of
manufacturing and supplying the products for use by CBR. This license includes
all and any additions to or modifications of the technical information and
know-how necessary to manufacture the Products through the date of any release
from Escrow. This license shall be non-transferable (other than in a change of
control of CBR or Cesca), provided that CBR may grant a sublicense to any party
to manufacture the Products, which sublicense shall be non-transferable and
non-sublicensable.

 

7)

Covenant Not to Exercise License Rights; Limitations. CBR shall not have the
right to exercise its license rights under paragraph 6 of this License, to use
the intellectual property rights, technical information, and know-how required
to have the Products manufactured for the sole and limited purpose of
manufacturing and supplying the products for use by CBR, unless the Deposit
Materials are released to CBR as provided in paragraph 4 above.

 

8)

Covenant Not to Interfere with Contractual Relations. Cesca covenants that it
has no arrangements, and shall create no arrangements, that would interfere
with, hinder or impede the ability of its vendors, suppliers, contractors or
subcontractors to work with and/or provide products to CBR in the event of the
occurrence of a Default.

 

9)

Bankruptcy. In the event Cesca seeks or is involuntarily placed under the
protection of the bankruptcy laws, Title XI, U.S. Code, and the trustee in
bankruptcy rejects this Agreement, CBR hereby elects, pursuant to
Section 365(n), to retain all rights granted to it under this License.

 

10)

Notices.

 

  If to Cesca:

Cesca Therapeutics Inc.

 

 

 

2711 Citrus Road

 

 

 

Rancho Cordova, CA 95742

 

 

 

Attn: Chief Executive Officer

   

 
 

--------------------------------------------------------------------------------

 

 

 

 If to CBR: 

Cbr Systems, Inc.

 

 

 

Attn: Legal Department

 

 

 

1200 Bayhill Drive, Suite #301

 

 

 

San Bruno, California 94066

 

 

11)

Miscellaneous. The Miscellaneous provisions in Section 22 of the Sale and
Purchase Agreement shall apply to this License and are incorporated herein by
this reference. In the event of a conflict between this License and the Sale and
Purchase Agreement, this License shall control.

 

 

 

The parties have caused this License to be executed by their duly authorized
representatives, effective as of the day and year first above written.

 

Signed for and on behalf of:

Signed for and on behalf of:

CESCA THERAPEUTICS INC.

CBR SYSTEMS, INC.

Signature 

/s/ Michael R. Bruch

Signature 

/s/ Todd Van Horn

Name:

Michael R. Bruch

Name: 

Todd Van Horn

Title: 

Interim CFO

Title: 

VP. Business Operations

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A to Fifth Amended and Restated Technology License and Escrow Agreement

 

Three-Party Escrow Service Agreement

 

Effective Date: July 30, 2010

 

Deposit Account Number: 38051

 

Parties: Cesca Therapeutics Inc., Cbr Systems, Inc, and Iron Mountain
Intellectual Property Management, Inc.

 